

Exhibit 10.25




JOS. A. BANK CLOTHIERS, INC.
TRANSACTION RETENTION PLAN


1.     Purpose. The Plan has been established by the Company for the purpose of
encouraging key associates to remain in the employ of the Company in connection
with the transaction between the Company and The Men’s Wearhouse, Inc.
2.    Definitions. For purposes of the Plan:


(a)
“Affiliate” shall mean, with respect to the Company, any company that controls,
is controlled by, or is under common control with the Company.

(b)
“Cause” shall have the meaning set forth in any agreement in effect between the
Company and a Participant or, if no such agreement is in effect (or the
agreement does not contain such concept), shall have the meaning set forth in
the Severance Policy, as in effect on the Effective Date.

(c)
“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

(d)
“Company” shall mean Jos. A. Bank Clothiers, Inc. Following the Merger, the
Company will be the Surviving Corporation.

(e)
“Good Reason” shall have the meaning set forth in any agreement in effect
between the Company and a Participant or, if no such agreement is in effect (or
the agreement does not contain such concept), shall have the meaning set forth
in the Severance Policy, as in effect on the Effective Date.

(f)
“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
March 11, 2014, by and among the Company, The Men’s Wearhouse, Inc., (“Parent”)
and Java Corp., an indirect, wholly-owned subsidiary of Parent.

(g)
“Notice of Participation” shall mean a notice from the Company to a Participant
indicating the Participant’s eligibility to participate in the Plan and the
Retention Payment which the Participant is eligible to earn hereunder.

(h)
“Offer Closing” shall have the meaning set forth in the Merger Agreement.

(i)
“Participant” shall mean those individuals selected by the Company to
participate in the Plan as indicated by a Notice of Participation.

(j)
“Plan” shall mean this Jos. A. Bank Clothiers, Inc. Transaction Retention Plan.

(k)
“Retention Payment” shall mean, with respect to each Participant, the amount set
forth on such Participant’s Notice of Participation.

(l)
“Retention Payment Date” shall mean (unless otherwise provided in a
Participant’s Notice of Participation) the 90th day following the Offer Closing.


1

--------------------------------------------------------------------------------



(m)
“Severance Policy” shall mean the Jos. A. Bank Policy Regarding Severance for
Key Associates, adopted December 9, 2013.

Any capitalized terms not defined in this Plan will have the meanings set forth
in the Merger Agreement.
2.     Effective Date; Termination Date. The effective date of the Plan (the
“Effective Date”) is March 11, 2014, the date as of which the Plan was adopted
by the Company. The termination date of the Plan shall be that date on which the
last of all Participants has received, or is no longer eligible for, his or her
Retention Payment.
3.     Administration. The Plan shall be administered by the plan administrator
designated by the Committee. The plan administrator shall have the authority (i)
to interpret the Plan, (ii) to make all determinations that he or she deems
necessary or desirable for the administration of the Plan, including but not
limited to the determination of whether a Participant's employment has been
terminated for Cause or Good Reason, (iii) and to make such expenditures and
retain such advisors as he or she deems necessary to administer and effect the
purposes of the Plan. Expenditures of the plan administrator pursuant to the
preceding sentence shall be promptly paid by the Company. The determinations of
the plan administrator with respect to the Plan shall be binding on all parties.
Any change to the plan administrator on or following the Offer Closing shall
require the consent of at least fifty percent (50%) of the Participants then in
the employ of the Company or one of its Affiliates.
4.     Retention Payment. Except as otherwise provided in a Participant’s Notice
of Participation, each Participant shall be paid the Retention Payment on the
earlier of (i) the ninetieth (90th) day following the Offer Closing (provided
that the Participant remains continuously employed by the Company or its
Subsidiaries through the Retention Payment Date) and (ii) the termination of
such Participant’s employment on a basis that would entitle such Participant to
severance under the Severance Policy or the Participant’s employment agreement,
as applicable (i.e., for Cause or Good Reason). In the event closing of the
transactions contemplated by the Merger Agreement do not occur, each Participant
shall receive his or her Retention Payment ninety (90) days following the
termination of the Merger Agreement (provided that the Participant remains
continuously employed by the Company or its Subsidiaries through the date of
such payment). The maximum amount of Retention Payments payable hereunder shall
be $7,000,000.


5.     Withholding; Best Net Benefit; 409A. The Company shall be entitled to
withhold from amounts to be paid to any Participant hereunder any federal, state
or local withholding or other taxes or charges which it is from time to time
required to withhold. In the event that any portion of the Retention Payment is
subject to the excise tax imposed pursuant to Section 4999 of the Internal
Revenue Code of 1986, then the Participant shall remain entitled to the full
amount of the Retention Payment, except to the extent that a reduction in the
Retention Payment would result in the Participant being in a better net
after-tax position if the Retention Payment were reduced to the maximum amount
of such payment which could be paid without the Participant being subject to
such excise tax, in which case the Retention Payment will equal such reduced
amount. Any dispute between the Company and a Participant as to the amount of
the Retention Payment as reduced pursuant to this Section 5 shall be resolved by
the Plan Administrator. The Plan is not intended to constitute a “nonqualified
deferred compensation plan” within the meaning of Section 409A of Internal
Revenue Code of 1986 (“Code Section 409A”). The Plan is intended to provide
short-term deferrals exempt from Code Section 409A and shall be interpreted and
administered in a manner consistent with such intention.
6.     Amendment and Termination. The Plan may not be amended or terminated
prior to the payment of all amounts that may become due hereunder without the
prior written consent of each Participant then in the employ of the Company or
one of its Affiliates.
7.     Assignment or Transfer. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,

2

--------------------------------------------------------------------------------



attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant.
8.     No Right of Employment; Legal Fees. Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Participant, or any person whomsoever, the right to be retained in the service
of the Company or its Affiliates, and all Participants shall remain subject to
discharge to the same extent as if the Plan had never been adopted. In the event
of a dispute between a Participant and the Company (or any successor) regarding
entitlements to payment hereunder, such Participant shall be entitled to
reimbursement of reasonable legal fees incurred in connection with such dispute
in the event such Participant substantially prevails in such dispute.
9.     No Offset. Payments made pursuant to this Plan shall not offset amounts
otherwise payable to a Participant in connection with a termination of the
Participant’s employment, including any such payments due pursuant to an
employment agreement between the Company and a Participant or pursuant to the
Severance Policy.
10.    Severability.    If any provision of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be construed and enforced as if such
provision had not been included.
11.    Successors. The Plan shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties, including each
Participant, present and future, and any successor to the Company.
12.    Funding Status. The Plan shall be unfunded. No Participant shall have a
right to, or any interest in, any assets of the Company which may be applied by
the Company to the payment of benefits or other rights under the Plan.
13.    Headings. The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.
14.    Governing Law. The Plan shall be construed and enforced according to the
laws of the State of Delaware, to the extent not preempted by federal law, which
shall otherwise control.



3